OFFICE      OF THE ATTORNEY   GENERAL            OF TEXAS
                           AUSTIN




son. x800waltor
oounty   Attorney
T871Or OWt7
~bllono, Texar
Dear Slri
                    Oplnlan Ho. 0406T
                    Be; Yay lloen80 plate8
                        puroharod during p
                        during    rrbruary    or



repoecrtlngthe opinion oi                            nt on the aboto
quartion.
       Arti018 6b7Se5,
ute8, read8, In Pa




                                             (8 Annotated   Citll Sttt-




         The quoted
                  protl8lon8 Of Arti010 667Sa-la, Iupra,
were originally maoted by the Leglrlaturr in 1989 and
oarriod into an 8mendumnt or the 19eO Aot by the Leglr-
1atUn in 1935. (Acts 1929, 41st Leg., 2nd C. S., p. 172,
ch. 08, Sec.        13; Acts     1933 43rd Leg.,    p.   547,   ch.   178,
Sec. 1)
                                                                          ::I.5


Eon. ~00       Yialtsr,   Pnq   Ro. 2

             Tharrorter,   Bouso Bill 518 rte      8naOted,by      the
torty-f     ourth Legi8latuSO   (.&et8 1958,    44th    Lee.,   pa 63,
oh. Zl),      end proridwt

           “axTI0r‘21. Section 5, of the General Len-8
      or the Second Called Session, Of the Forty--third
      LOfi8latU0,   Che2ter b, 8haU bo anondo to read
      heroafter s8 rOiiOU88
             "'Sac. 8.   Any per8011 who Opsrctcr a pnssen-
      ger    oar or a oosmsroIalraotor     yahlcle   or truck-
      tractor upon tho public highwey8 of thi8 Stata
      any time during an7 nmth of a motor reP.lols rep
      istratioo    year withoat hnrln dlaplaged thereon,
      and attsched thereto,      two (2 7 license    number
      plete8,    one plate at the front End one at the
      roar, which hooo been duly snd laufully          assigned
      for eald rehlclb     Sor the carant      registration
      your, shall be guilty Of a laiedmeanor;          thI8 shall
      not apply to dbalsrr optmtlng         YehiC108   under
      present provisIon      of the law, and provided,        how-
      eYer, 11cense     number pltte8 aaJ be purchctvad
      during tho nonths or Fobrusry and bl;lurch for re-
      regItatrotlsn   end when purchnxd nay te used frost
      and after Urirch the first      prccodlng    the reglstra-
      tion Jeer for w.k,ich they are lsoued upon the motor
      rehIcle    for which thry are lssutd.*
           a5ec. 8.    The rect that people a r elotltled
      tO.th8 IN38 Of liCen&e nUZter pl!ite8 when purchca-
      ad, Oraste8 an wiergoncy and an IGperetiye       public
      necessity   thc,t the constitutionel  rule re-,drlng
      bil18’tO   be read on three rereral   Crtyo in oaah
      House, be asuspend& in order that thi8 Act shell
      take effect   snd be In Sull force end effect     from
      and tUter.it8    pos8age, and 8316 rA0    is hereby
      suspsnded, en4 it be 80 enccted.a
          It 18 noted thtt thle last enectmmt by the Leg-
islature   dboa not exgresslp~repssl   ~rticla   i675a-13 In
its above quoted.prOyIsioz8,     tut am8nds a Clfferent    stat
uto.    %nnIfsstly,  however   the two btetutc8,    In the ‘par-.
tlcdam adbr &asldsretlon herein, are in arl meteria,
and tholr provision8    in such respect eaan'jf E-e recon-
0118d.
             In such clreumstonce8,     Vhs older        statute   will
Bon. Es00 salter,       PO&3 No, 3


be held to be repealed by ImplIcatIon to the extent of
the conilfot + + + ft 18 pra8umCd that the Legi8lntUm
intended to repeal all laws and pert8 of law8 018~4
fnCOn8f8tOnt with It8 later het8r l + l ”
      S9 Ter. fur.,  pe US, I 971
      Tonn8end ye Terrsll,  118 Ter.      463,     16 S. W.     (2d)
      l%&         Sank f* Leo county      cotton     011 CO,)
       274 8. Pi. 129.

            Clearly,    however, as you have conoluded in your
letter,    such later snaotaent by the Le,$slature       may not
be 8xtendsd beyond ii.8 plain term8 permitting        lloense
plate8 for motor vehicles        to be used only after Enroh
lst,    notwithstanding    they may be Purchesed durin.5 the
month or February.
          Accordingly,  you are advised that it is the
opinion of thfe deportlcent that license  pletes for sotor
vehfoloe,  purohaaed during February, may not, under the
statutes  of Texae be used until ana after Narch 1st pre-
ceding the reglatretion   ye&r for which the 1Icense pletes
are   issued.

           *ii8 point  out for your InfOr~atlon   that the 1939
pocket  part to Volume 2 of Vernon’s      Annotated Penal Code
erroneou8ly~descrlbe8      8. B. 515, scpra,   (Acts 1935, 44th
Leg.; pa 63, oh. 21), oarrIed a8 Art907b         of the Penal
Code, as hetine been repealed by Acts 1939, 45th Leg.,
H. B. 230, 8 1.       This error was acknowledged by ‘J;est
PublIshInS Cojlpany In a recent letter       to this dopertment,
a portion or whioh v18 quota:
            *The Vernon Lnw Book Company has passed to
      ms your reoent letter   oclling   attention   to en
      error in the 1939 pooket part to Volume 2 of
      Vernon18 Annotated Penal Cods.       We greatly ap-
      preolate  your t&nely advice which enables us to
      make a correotlon   in the matter of II. B. 230 of
      the 46th Legislature.     The error rosalted    fron
      our inadvertence   mrklng    Chapter 21 of the hW8
      as repealed.n

            TrirstIng   that w8 have sntisfeotorily           ensxered
Bon. Es00 Vialter,    ?spe    No.   4



your   Inquiry,   we remain

                                         Yours very   truly




zcs rob
                                        By%15?i%?ta
                                                 Ila-::ll4tant